﻿	
1.  Mr. President, on behalf of my
delegation, I wish to congratulate you on your election to
the high office of President of the thirty-second session of
the United Nations General Assembly. The Zambian delegation
warmly welcomes your election for two important
reasons: First, you are a familiar and respected personality
around the United Nations. During your successful tour of
duty as Permanent Representative of Yugoslavia to the
United Nations, you distinguished yourself as a dedicated
and highly competent diplomat with an abiding faith in and
commitment to the principles and purposes of the United
Nations. Secondly, you represent a great nation and people
who have made a tremendous contribution to world peace
and security under the visionary leadership of President
Tito. We acknowledge, in particular, the contribution of
Yugoslavia to the birth and growth of the non-aligned
movement, which today is a dominant force in international
relations. In addition, Mr. President, we recognize
the warm relations that exist between our two countries
and peoples. My delegation is certain that your eminent
qualities, coupled with the prestige of your occupation of
the high post of Deputy Foreign Minister, will be an
invaluable contribution to the success of the thirty-second
session of the General Assembly.
2. This is also a propitious moment for me. to pay a
tribute, Sir, to your predecessor, Mr. Hamilton Shirley
Amerasinghe of Sri Lanka, who presided over the thirty-first
session of the General Assembly with distinction. Both
your own presidency and his bear testimony to the
contribution of the non-aligned countries to the achievement
of the objectives of justice, peace and development.
3. The Zambian delegation warmly welcomes the admission
into the United Nations of the Socialist Republic of
Viet Nam and the Republic of Djibouti. We have long held
that Viet Nam was qualified for United Nations membership
and, together with other non-aligned countries, we have defended its right to belong to this world Organization.
4.	The independence of Djibouti, a sister African country and a member of the Organization of African Unity, situated in a sensitive part of Africa, has particular significance. The victory of its people, which relentlessly strove for the independence of their country and for the preservation of its territorial integrity, cannot fail to inspire their brothers and sisters in southern Africa who still have to rid themselves of the shackles of white minority racist and Fascist domination and exploitation. It is imperative that we rededicate ourselves to the liberation of the territories still under colonial and white racist minority domination, so that with their independence we shall have moved still closer towards the goal of universality of membership of the United Nations.
5.	Once again we are called upon to assess the contemporary international situation. One naturally wishes that the balance-sheet could indicate that we have moved closer to the objectives we have all undertaken to promote under the United Nations Charter. But, alas, the international situation has not become appreciably better in the last year. In many cases the situation has even worsened; in others a false sense of hope and expectation may have been created, with the concomitant potential of giving way to despair, bitterness and even generalized war. The international economic situation still remains a source of grave concern: the arms race continues unabated; the questions of southern Africa, the Middle East, Cyprus and Korea still await a solution; and new flash-points of conflict have appeared on the horizon.
6.	I propose to deal first with the grave issues of development and international economic co-operation.
7.	The growing uncertainty of the present economic situation is a source of great concern to my delegation. Despite a few encouraging signs of better economic performance during the past year, the total picture remains gloomy; and, unless vigorous action is taken, the forecast for the remainder of the Second United Nations Development Decade is equally discouraging. Meanwhile, inflation, unemployment, external trade deficits and the revival of certain protectionist tendencies dominate the present economic scene.
8.	The people in developing countries continue to suffer from the ominous consequences of a system designed essentially to support and promote the economic and social progress of the industrialized world. They still remain virtually powerless to influence the existing international system and its effects, including the decisions affecting their well-being and destiny. 

9.	The logical result of historical deprivation and neglect, including unfulfilled commitments during two Development Decades, is the ever-widening gap between the rich and poor countries. The reality of poverty and inequality deriving from the prevailing international system is familiar to us all. It is, in the view of my delegation, an affront to the moral conscience of humanity—especially when the world has the remedial means, technology and resources, an increasing portion of which is devoted to armaments and other weapons of mass destruction.
10.	The decisions adopted by this Assembly at its historic sixth and seventh special sessions, as well as the Charter of Economic Rights. and Duties of States adopted at the twenty-ninth regular session have been instrumental in the emergence of a recognition that the removal of poverty and inequality calls for fundamental changes in the international economic status quo. There is now at least a growing awareness that a new international economic order in which a life of dignity and well-being should be the inalienable right of all will not emerge from marginal changes in the prevailing economic structure. Nor is there any longer faith in the traditional prescriptions of aid and assistance as a cure for the pervasive poverty and inequality.
11.	Notwithstanding the growing awareness of interdependence, it is disheartening to note that the responses to the compelling need for a new economic order have, so far, been extremely slow and limited in scope. The outcome of the Conference on International Economic Co-operation in Paris, the painfully slow progress in the multilateral trade negotiations, and the assessment of negotiations in UNCTAD have all been disappointing.
12.	It is indisputable that, in the prevailing atmosphere of economic uncertainty, the continued absence of concrete and significant results within specific time-frames will have grave repercussions for the ongoing efforts to achieve genuine international economic co-operation on the basis of the consensus obtained at the seventh special session. Within the framework of that consensus many pressing issues of intimate concern to the developing countries remain unsolved, including commodity trade, external debt, international monetary reform, balance of payments, transfer of real resources, and access to capital and trade markets of the developed countries. Accordingly, it is imperative that during the current session we focus our efforts on generating new political momentum to facilitate the ongoing and future negotiations on such issues in the appropriate bodies of the United Nations system. It is in our common interest jealously to protect the hard-won consensus from the real risk of dissipation.
13.	Any consideration of priorities among the pressing needs cannot fail to highlight in particular commodity and debt problems. In this connexion, my delegation would urge the full and speedy implementation of the Integrated Programme for Commodities adopted in resolution 93 (IV) at the fourth session of UNCTAD. We would equally urge the developed countries to demonstrate political willingness in the course of the forthcoming negotiations so as to facilitate the early establishment of the common fund as the central element of the Integrated Programme for Commodities.
14.	The critical debt problems facing the developing nations merit serious and sympathetic reconsideration by the developed countries so as to facilitate the early provision of effective and meaningful solutions during the forthcoming ministerial session of the Trade and Development Board. In the continued absence of fair, remunerative prices and the secular decline in the purchasing power of their primary exports, on which they depend, the developing countries are obliged to borrow what they are in fact entitled to earn. To that extent, international credit does not serve its developmental role. It is not inconceivable that in some cases developing countries have to incur debts in order to finance debts.
15.	In the field of industrial co-operation, the effective method by which the developed countries can assist the developing countries to industrialize is to provide them with greater market access for the kind of goods in which they have an advantage. The role of industrialization, like that of agriculture, has become increasingly crucial in the satisfaction of basic needs and in the reduction of income disparities within the developing countries.
16.	My delegation calls upon the industrialized countries to ensure that the multilateral trade negotiations acquire a sense of urgency and purpose.
17.	The obligation to ensure the survival of a large segment of mankind is a global one and should be shared equitably by all, regardless of responsibility for the exploitation, poverty and deprivation of the developing countries.
18.	I should, however, like to reaffirm Zambia's conviction that progress towards the new international economic order will be dependent largely on the political commitment and willingness of the developed countries.
19.	Undoubtedly, the developing countries acknowledge primary responsibility for the sustained development of their own societies. They acknowledge that self-reliance, at both the national and other collective levels, is an essential feature of development.
20.	Zambia attaches great significance to the vital subject of economic co-operation among developing countries. It is our strong belief that the United Nations Conference on Technical Co-operation among Developing Countries, to be held next year, assumes a special dimension within the over-all context of the new international economic order, and in the light of the action programmes adopted by both the Fifth Conference of Heads of State or Government of Non-Aligned Countries, held in Colombo in August 1976, and the Conference on Economic Co-operation among Developing Countries, held in Mexico City in September 1976.
21.	The international community is at the cross-roads in the field of development and economic co-operation. The search for viable and effective solutions in all the pressing areas under deliberation and negotiation can be greatly assisted by an enlightened appreciation of the interdependence and community of interest which can readily be perceived in various areas, including commodities, manufactures, debts and industrialization.
22.	It is Zambia's firm belief that there is a great need for the international community, particularly the developed countries, to educate their populations so that they can better appreciate the reality of interdependence and community of interest. A better-informed public opinion will equally be able to perceive the benefits, to the rich countries as well as to world peace and security, which would derive from the accelerated development of the third world.
23.	There are, undoubtedly, other important areas, including that of the law of the sea, in which the principles of interdependence and community of interest can and should be recognized and respected as a viable basis for genuine international dialogue and negotiation. Accordingly, the international community must recognize the urgency of the imperative need to establish a just, equitable and lasting legal order governing the seas—an order which duly respects the legitimate rights and interests of all nations.
24.	It is the firm belief of my Government that the introduction of the principles of justice and equity in this area, as in the economic and other fields, would constitute a major contribution to international peace and security.
25.	The situation in the Middle East has for decades defied solution and remains a serious threat to international peace and security. The problem here is clearly that of Israeli intransigence. Israel continues to treat with contempt United Nations resolutions demanding its withdrawal from occupied Arab territories and the recognition of the legitimate right of the Palestinian people to a homeland. Efforts at reconvening the Geneva Peace Conference on the Middle East are being frustrated by Israel, which persists in its refusal to allow the participation of the Palestine Liberation Organization [PLO], the legitimate representative of the Palestinian people.
26.	My Government firmly believes that there simply cannot be a durable settlement of the problem of the Middle East if the legitimate rights of the Palestinians, as represented by the PLO, are naively denied. The Palestinian people, who have suffered for far too long, must have a homeland. Equally important is the need to have Israel withdraw from all occupied Arab territories. The acquisition of foreign territory by forceful means is totally inadmissible. And, to compound this problem, the Israelis have embarked on a deliberate programme of legitimizing Jewish settlements in the occupied Arab territories. My Government strongly condemns this and urges Israel to desist from so illegal and dangerous a course.
27.	The threat to the independence, sovereignty, territorial integrity and non-alignment of Cyprus remains real. As we have done before, we demand the withdrawal of all foreign military forces which continue to occupy parts of Cyprus in utter defiance of United Nations resolutions. We also urge the immediate resumption of the talks between the Greek Cypriot and Turkish Cypriot communities under the auspices of the United Nations Secretary-General.
28.	We remain concerned about the question of Belize. We strongly support the right of the people of Belize to self-determination, independence and territorial integrity. Similarly, we support the right of Panama to full sovereignty over the Panama Canal, and welcome in this regard the recently concluded treaties between Panama and the United States.
29.	Zambia's position on the question of Korea remains clear and firm. We support the tireless efforts of the Democratic People's Republic of Korea to seek the peaceful reunification of that artificially divided peninsula, in accordance with the North-South joint communiqué of 4 July 1972. The presence of thousands of foreign forces in South Korea is certainly not conducive to efforts at peaceful reunification. We therefore reiterate our demand for the withdrawal of those forces and for the termination of the so-called United Nations Command.
30.	There can be no genuine international peace and security in a world characterized by a massive and intensive arms build-up. Unless and until States abandon the notion that military might guarantees their security, however defined, the goal of general and complete disarmament under effective international control will remain a pipe- dream. The arms race will continue and will grow even more intense, so long as States entertain the illusion that military superiority is a yardstick for power, prestige and influence. Indeed, as long as actual and potential causes of conflict in the world are not eradicated, the arms race can be neither abated nor reversed.
31.	Thus, Zambia subscribes to the proposals for a special session of the General Assembly on disarmament and a World Disarmament Conference. We must make a real start in the field of disarmament on .the basis of premises and general principles that can truly guarantee durable peace and security in the world. It remains the conviction of my Government that priority in the field of disarmament should be accorded to the destruction and complete eradication of nuclear weapons. To this end, Zambia looks forward to the special session of the General Assembly on disarmament to be held next year, and hopes that States will seize that rare opportunity to reflect seriously on the consequences of this race to oblivion.
32.	The Indian Ocean has become a focal-point of great-Power rivalry for supremacy. The security and interests of littoral and hinterland States are threatened by the ever-increasing militarization of the Indian Ocean.
33.	We urge the full implementation of the Declaration of the Indian Ocean as a Zone of Peace The great Powers and the other major maritime users of the Indian Ocean should co-operate fully, with the Ad Hoc Committee on the Indian Ocean. Further, it is the view of my Government that the proposed meeting of the littoral and hinterland States of the Indian Ocean should be held without delay.
34.	Zambia is also seriously concerned about the situation in the Horn of Africa and in the Sahara. It is in the interest of Africa that these problems be resolved amicably as a matter of urgency. In the meantime, we call upon the major Powers to refrain from direct or indirect involvement in these trouble spots, .as such involvement can aggravate the situation.
35.	The grave situation in southern Africa is of particular concern to us in Zambia. Because of our geopolitical location and our firm belief in the principles of justice and equality, including the right of all peoples to self- determination and independence, we cannot but remain affected and involved in the events in. the region of southern Africa. Conflict has been all around us since we gained our independence 13 years ago, and we still remain intimately affected and deeply involved in the growing conflict in Southern Rhodesia, Namibia and South Africa— that bastion of all evil in southern Africa. We have a generation of Zambians who have lived through and know nothing but sustained conflict on our borders. They are convinced, as are the older generations of Zambia, that only the total liberation of southern Africa will guarantee the security, peace and tranquillity for which they yearn.
36.	The people of Zambia are encouraged by the success of the armed struggle in the liberation of southern Africa. The oppressed peoples are determined, more than ever before, to liberate themselves. Political consciousness among them has spread like a bush fire. The gallant freedom fighters have intensified the struggle and are scoring impressive victories over the enemy, and final victory is certain.
37.	The response of the panic-stricken racist minority regimes has been the intensification of their savage brutality against the black civilian populations. Their reign of terror is, more than ever before, characterized by intimidation, arrests, imprisonment, torture and the systematic mass murder of innocent civilians. The racist minority regimes have also escalated their acts of aggression against Angola, Botswana, Mozambique and my own country, Zambia, in the vain attempt to dissuade these neighbouring independent African countries from supporting the struggle of the oppressed people. The acts of aggression committed against these countries are also intended to tempt them into direct military involvement in the conflict between the racist minority regimes and the people they oppress. The situation in southern Africa is, therefore, dangerously worsening and posing an even greater threat to international peace and security.
38.	It is the duty of the international community to respond positively to this grave situation because the attitude of the world community is an important factor in the struggle for liberation. The racist minority regimes have persisted so long because major Western countries have paid only lip service to the struggle of the oppressed people, while fraternizing with these regimes and acquiescing in their policies and practices. It is encouraging that there now appears to be emerging a general appreciation in the international community of the need to overthrow the forces of evil in Southern Rhodesia, Namibia and South- Africa.
39.	The success of the International Conference in Support of the Peoples of Zimbabwe and Namibia, held in Maputo in May, and the World Conference for Action against Apartheid, held in Lagos in August, is indicative of the growing solidarity of the international community with the oppressed people of southern Africa. We welcome, in particular, the encouraging attitude of the new United States administration. But we urge the United States and its allies in Western Europe, in keeping with the spirit of Maputo and Lagos, to take practical measures that will permanently reverse the policies of their Governments in southern Africa and bring pressure to bear on the minority regimes. Those countries must join with the rest of the international community in the implementation of the Programme of Action for The Liberation of Zimbabwe and Namibia, adopted at Maputo and the Programme of Action on South Africa adopted at the thirty-first regular session of the General Assembly We call, in particular, for the termination of their economic and military relations with South Africa.
40.	Let me now turn to the specific issue of Rhodesia. The intensification and victories of the armed struggle in Rhodesia have led to a flurry of initiatives for a negotiated settlement. After the failure of the Kissinger initiatives of 1976, we are now confronted with the new Anglo- American proposals. The significance of the current Anglo- American initiatives is that, at long last, the United Kingdom intends to assume the responsibility over Southern Rhodesia which we in Zambia have always argued it possessed. The United Kingdom came to the Security Council to seek help, and we hope that, having been given that help, it will leave no stone unturned in resolving the situation. Equally significant is the involvement of the United States, the Power to which the racist minority regimes have always looked for protection.
41.	Zambia, together with the other front-line States, has lent its qualified support to the Anglo-American proposals contained in the white paper as providing a basis for further negotiations. The over-all position of the front-line States on these proposals was eloquently presented to this Assembly by President Samora Machel of Mozambique .
42.	In so far as the proposals are concerned, I think, it ought to be said that the majority of them are not new to us. Except for the proposal relating to the Zimbabwe Development Fund, the foundation and substance for the rest are what we in Africa have been advocating ever since the rebellion in Southern Rhodesia. The principles contained therein are those for which we have, over the years, tried to solicit the support of the Western countries. Our most eloquent document embodying these principles is the Insaka Manifesto adopted in 1969 by the Heads of State of East and Central Africa and subsequently endorsed by the OAU and the United Nations.
43.	Our question to the United Kingdom and the United States is, therefore, simply this, What decisive action are the two countries and their Western allies willing and ready to take if. Smith and his henchmen refuse to give up power as envisaged in the proposals? The white paper is silent on this vital question. Yes, indeed, there may be a change of heart in the Western world; but we know that moral force, as opposed to concrete and decisive action, will not move Smith. He will not reject the white paper outright; but one thing we are sure of: he will procrastinate and prevaricate. Indeed, Smith's trick in this, as always, will be to buy time, and thus to perpetuate his illegal regime.
44.	In this respect His Excellency President Kaunda of Zambia has recently stated:
"The British-American-backed White Paper stands on a glaringly false principle of the willingness of Smith to volunteer to surrender. On this premise, this move is a non-starter. It is a no-move. Twelve long years are enough for anyone even with the dimmest understanding of that madman to know that he will not volunteer."
45.	1 can assure you that from all indications Smith has not changed and has no intention of capitulating.
46.	The success of the Anglo-American proposals will depend on the willingness of the United States and the United Kingdom to take decisive enforcement measures. We urge those two countries, together with their Western allies, to seal off the oil lines in order to immobilize both the military and the civil machines which have sustained the Smith regime for this long. The Western multinational oil companies must be prevented from continuing their oil supplies to South Africa, directly or indirectly.
47.	The international community has time and again expressed the desire to see a negotiated settlement in Rhodesia, but we are convinced that the illegal Smith regime will only relinquish power and accept majority rule when sufficient pressure is brought to bear on it. Zambia believes that a determined effort to tighten sanctions, particularly oil sanctions, could increase the chances of a timely and peaceful transfer of power in Rhodesia. As President Kaunda has stressed: .. there could be no greater contribution to the liberation struggle today in southern Africa than to end the sale of oil to rebel Rhodesia." This fact, fortunately, was underscored by the Commonwealth Heads of Government, at their London meeting from 8 to 15 June 1977 when they recognized that:
"... the breach of sanctions, particularly in respect of petroleum and petroleum products, is a crucial factor in the survival of the illegal regime in Rhodesia."
48.	It is against this background that Zambia has decided to take legal proceedings against five Western oil companies which have subsidiaries in Rhodesia for their role in an oil conspiracy breaching sanctions and causing great financial loss to Zambia.
49.	We believe that the stage has now been set for the removal of Smith and his illegal regime. The international community represented here should use all methods at its disposal, but while negotiations are under way the armed struggle should continue until total victory has been achieved. Nothing should be done to interfere with or sabotage it.
50.	On Namibia, my Government firmly believes that the independence of Namibia and its territorial integrity are not subject to compromise. Further, Zambia's position is that any proposal for a negotiated settlement must take fully into account all relevant General Assembly and Security Council resolutions. In this regard Security Council resolution 385 (1976) is particularly vital, as it incorporates all the basic positions of the United Nations on the question of Namibia. Member States should therefore desist from giving a selective interpretation of that resolution, which must be seen and taken as a whole.
51.	We commend the United Nations for the positive role it has continued to take in seeking a just solution to the Namibian problem. The United Nations Council for Namibia is a vital organ in the implementation of the decisions of the United Nations and should be given greater support than has been forthcoming hitherto.
52.	Zambia fully supports the position of the South West Africa People's Organization with regard to the current initiatives of the five Western countries to seek the withdrawal of South Africa from Namibia. It is imperative, in our view, that any general election in Namibia be preceded by the complete withdrawal of all South African military forces. Such withdrawal, coupled with the immediate release of political prisoners, detainees and restricted persons as well as the return of all Namibian exiles, would create the right atmosphere for a genuine national election in Namibia. South African political machinations designed to revive the spirit of the Turnhalle are totally unacceptable. We condemn them.
53.	I wish to stress here the importance of preserving the territorial integrity of Namibia. We in Zambia categorically condemn the South African annexation of Walvis Bay, which we shall continue to regard as an integral part of Namibian territory. This action by South Africa, coupled with the unilateral appointment of a so-called Administrator-General for Namibia, is an act of bad faith in the current efforts to reach a negotiated settlement. Such deceptive manoeuvres and desperate acts will lead to an escalation of the armed struggle, to which Zambia is resolutely committed.
54.	Apartheid South Africa is at the core of the constellation of the forces of evil in southern Africa. The Pretoria regime has arrogantly pursued its insidious brutality and terror against the freedom-loving people in South Africa. The untimely death of that gallant South African Steven Biko is but the latest in a calculated programme of annihilating all opponents of apartheid.
55.	The revolt in South Africa is spreading like a bush fire. The bloody events of Soweto, Alexandra and Langa have continued to inspire the enslaved people of South Africa, who are more determined than ever before to overthrow the apartheid system, which has oppressed them for far too long.
56.	A new and critical dimension added to the southern African conflict is South Africa's programme of developing nuclear weapons for aggressive purposes. This development undoubtedly poses an increased threat to international peace and security. However, nuclear weapons will not deter the oppressed people struggling for their rights, nor will it deter the independent African countries which support their cause.
57.	We call for a mandatory arms embargo and the imposition of economic sanctions, including oil sanctions, against South Africa. We note with satisfaction that the Assembly of Heads of State and Government of the OAU, which recently held its fourteenth regular session in Libreville, Gabon, decided to appoint a committee consisting of seven members which will visit the countries members of the Organization of Petroleum Exporting Countries with a view to implementing oil sanctions against South Africa. In all these efforts we shall need the fullest co-operation of all Member States represented in this Assembly.
58.	The role of the United Nations in finding lasting solutions in all the areas I have discussed is increasingly crucial. Both the viability and the effectiveness of our world body in fulfilling the mission it has assigned itself under the Charter ultimately depend on the political will which all of us should be prepared to demonstrate.
59.	The United Nations has at times not lived up to expectations. Nevertheless, because of its universality it still remains the only world body to which we can pin our hopes for lasting peace.
 

